Citation Nr: 1040051	
Decision Date: 10/26/10    Archive Date: 11/01/10	

DOCKET NO.  06-11 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for basal cell carcinoma of 
the right shoulder, nose, and forehead, claimed as the residual 
of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1958, and from February 1964 to February 1967, with additional 
service in the United States Army and Marine Corp Reserves.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In correspondence of July 2006 and August 2009, the Veteran 
indicated that he wished to withdraw his appeal regarding the 
issues of service connection for a left knee disability and basal 
cell carcinoma.  Accordingly, those issues will be dismissed.

Finally, for reasons which will become apparent, the appeal as to 
the issue of service connection for a chronic low back disorder 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further action 
is required on your part.


FINDING OF FACT

In correspondence of July 2006 and August 2009, the Veteran 
requested withdrawal of the issues of service connection for a 
chronic left knee disability and basal cell carcinoma of the 
right shoulder, nose, and forehead.




CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
on the issues of service connection for a chronic left knee 
disability and basal cell carcinoma of the right shoulder, nose, 
and forehead have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2010).

In correspondence of July 2006 and August 2009, the Veteran 
withdrew from consideration the issues of service connection for 
a chronic left knee disability and basal cell carcinoma of the 
right shoulder, nose, and forehead.  As the Veteran has withdrawn 
his appeal as to those issues, there remain no allegations of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on those issues, 
and they are dismissed without prejudice.


ORDER

The appeal as to the issues of service connection for a chronic 
left knee disability and basal cell carcinoma of the right 
shoulder, nose, and forehead is dismissed.



REMAND

In addition to the above, the Veteran in this case seeks service 
connection for a chronic low back disability.  In pertinent part, 
it is contended that, during the Veteran's second period of 
active military service, which is to say, the period of service 
extending from February 1964 to February 1967, the Veteran fell 
from a tank, and, on another occasion, was a passenger in an 
airplane involved in a "controlled crash."  According to the 
Veteran, at the time of those incidents, he sustained injuries to 
his lower back, residuals of which he still suffers. 

In that regard, a review of service treatment records discloses 
that, in March 1965, during the Veteran's second period of active 
military service, he received treatment for what was described at 
that time as mild back strain.  Approximately one year later, in 
January 1966, the Veteran was once again seen for problems with 
his lower back, described at that time as "muscle spasms."  In 
October 1966, approximately nine months later, the Veteran was 
seen with a complaint of back pain.  The clinical impression at 
the time was muscle strain on the left side.  Treatment was with 
medication and heat.  However, approximately one week later, the 
Veteran was once again heard to complain of back pain "with no 
relief."  The diagnosis noted at that time was low back strain 
without radiation.  Once again, treatment was with medication.

The Board acknowledges that, at the time of a service separation 
examination in January 1967, the Veteran's spine and 
musculoskeletal system were within normal limits.  However, 
according to the Veteran, since the time of his discharge from 
service, he has experienced continuous problems with his lower 
back.  In that regard, at the time of private radiographic 
studies in July 1984, there were noted certain degenerative 
changes in the Veteran's spine.  Moreover, in May 1994, the 
Veteran was heard to complain of right lower back pain, 
culminating in a diagnosis of a sprained paraspinal muscle group.  
Significantly, at the time of private magnetic resonance imaging 
in June 2006, the Veteran gave a history of "chronic back injury 
from the military," with low back pain radiating down his right 
leg.  The clinical impression at the time was of a clearly 
massive left paracentral disc herniation with spinal stenosis and 
neural impingement at the level of the 4th and 5th lumbar 
vertebrae.

The Board concedes that, following a VA compensation and pension 
examination in July 2006, the examiner offered her opinion that 
the Veteran's herniated lumbar disc with spinal stenosis at the 
level of the 4th and 5th lumbar vertebrae was "less likely than 
not" related to his service-connected disability in the absence 
of radiation symptoms or herniated disc while in the military.  
However, while at the time of that examination, the examiner 
apparently did have access to the Veteran's service treatment 
records, she clearly did not have access to the Veteran's claims 
folder.  Such access is a prerequisite to an appropriate 
adjudication of the Veteran's claim for service connection. 

Finally, the Board notes that, while in a statement of September 
2008, the Veteran's private internist offered the opinion that 
the Veteran's current back injury was "at least as likely as not" 
related to his back injury in service, records of his examination 
and/or treatment of the Veteran for that low back injury are not 
at this time a part of the Veteran's claims folder.  Moreover, 
while during the course of a hearing before the undersigned 
Veterans Law Judge in September 2010, the Veteran indicated that 
he had most recently received chiropractic treatment for his low 
back problems in 2009, records of that treatment are likewise not 
at this time contained in the Veteran's claims folder.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's claim for service connection.  
Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the Veteran, 
with a request that he provide the full 
name and address of the private 
chiropractor from whom he received 
treatment for his low back disability in 
2009.  Following receipt of that 
information, the RO/AMC should contact that 
chiropractor, as well as the Veteran's 
private Internist, Dr. G. Swain, with a 
request that they provide copies of any and 
all records of examination and/or treatment 
of the Veteran for his low back disability.  
All such records, once obtained, should be 
incorporated in the Veteran's claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of such private medical records to 
the VA.  All attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
September 2008, the date of the most recent 
VA examination of record, should then be 
obtained and incorporated in the claims 
folder.  Once again, the Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure those records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran should then be afforded a 
VA orthopedic examination in order to more 
accurately determine the exact nature and 
etiology of his current low back disorder.  
The RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination.  
Moreover, the Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause may have an 
adverse affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran's current low back disability at 
least as likely as not had its origin 
during the Veteran's period or periods of 
active military service.  A complete 
rationale must be provided for any 
opinion offered, and all information 
and opinions, when obtained, must be 
made a part of the Veteran's claims 
folder.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

4.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
a low back disorder.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in May 2009.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


